EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher George (Reg. No. 51728) on 03/01/2022.

The application has been amended as follows:

Claim 1. (currently amended) An apparatus comprising:
memory including instructions; and 
processor circuitry to execute the instructions to implement at least:
a context engine management plane (MP) in a management plane of a network, the context engine MP to extract first context information in the management plane to implement a context-based service; and
a context engine data plane (DP) in a data plane of the network, the context engine DP to extract second context information in the data plane to implement a context-based service plugin, 
the context-based service to communicate with the context-based service plugin to exchange the first context information and the second context information to drive a 


In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Ros-Giralt et al. (2010/0281160) discloses an apparatus comprising: memory including instructions; and processor circuitry to execute the instructions to implement at least: a context engine management plane (MP) in a management plane of a network, the context engine MP to extract first context information in the management plane to implement a context-based service.


However, the prior art of record fails to teach or suggest a context engine data plane (DP) in a data plane of the network, the context engine DP to extract second context information in the data plane to implement a context-based service plugin, the context-based service to communicate with the context-based service plugin to exchange the first context information and the second context information to drive a workflow associated with the context-based service in both the management plane and the data plane as set forth in independent Claim 1.  The cited prior art does not teach or 


Similar limitations are present with independent claims 11 and 17. Therefore, claims 1, 11, and 17 are allowed because of the combination of other limitations and the limitations listed above.



Claims 1-15 and 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
03/01/2022